

Exhibit 10.2


uberlogoimage1.jpg [uberlogoimage1.jpg]


Uber Technologies, Inc.
1455 Market Street, 4th Floor
San Francisco, CA 94103


[DATE]


EMPLOYMENT AGREEMENT
Dear [FIRST NAME],
Your employment by Uber Technologies, Inc., a Delaware corporation (the
“Company”) shall be governed by the terms and conditions set forth below in this
employment agreement (the “Agreement”). This Agreement shall be effective upon
[EFFECTIVE DATE] [the date you commence employment, which shall be no later than
[START DATE] (your “Start Date”)].
1.Duties and Scope of Employment.
a.Position. The Company will [continue to] employ you in the position of
[TITLE]. You will continue to report to the Company’s [SUPERVISOR] (your
“Supervisor”). You will perform the duties and have the responsibilities and
authority customarily performed and held by an employee in your position and
such additional duties commensurate with the position as may be assigned or
delegated to you by your Supervisor. This is a full-time position.
b.Principal Work Location. Your principal place of employment will be the
Company’s [LOCATION] office, which is currently located at [ADDRESS].
c.Obligations to the Company. During your employment, you shall devote your full
business efforts and time to the Company, except as provided herein. Without
express written permission from Global Compliance, you shall not render services
in any capacity to any other person or entity and shall not act as a sole
proprietor or partner of any other person or entity or own more than five
percent (5%) of the stock of any other corporation. You may serve on corporate
or civic boards or committees, have an advisory role for an outside company, and
have personal side-projects, provided that such activities do not individually
or in the aggregate interfere with the performance of your duties or create a
conflict of interest under this Agreement. Should you engage in any activity
listed in this paragraph, please complete the Company’s Outside Activities
Disclosure Form. You shall comply with the Company’s policies and rules, as they
may be in effect from time to time during your employment.
d.No Conflicting Obligations. You represent and warrant that you are under no
contractual or other obligations or commitments that are inconsistent with your
obligations under this Agreement, including but not limited to any restrictions
that would preclude you from providing services to the Company. In connection
with your employment, you shall not use or disclose any trade secrets or



--------------------------------------------------------------------------------



other proprietary information or intellectual property in which you or any other
person or entity has any right, title, or interest, and your employment will not
infringe or violate the rights of any other person or entity. You confirm that
you have not removed or taken and will not remove or take any documents or
proprietary data or materials of any kind with you from any former employer to
the Company without written authorization from that employer. You are hereby
notified that you may be entitled to immunity from liability for certain
disclosures of trade secrets under the Defend Trade Secrets Act, 18 U.S.C. §
1833(b).
2.Compensation.
a.Salary. The Company will pay you as compensation for your services an annual
base salary, which will be [ANNUAL SALARY] effective [EFFECTIVE DATE], payable
in accordance with the Company’s standard payroll procedures. This is an exempt
position, which means that your salary is intended to compensate you for all
hours worked, and you will not be eligible for overtime pay.
b.Annual Cash Bonus. For each calendar year, you will be eligible to participate
in the Uber Technologies, Inc. Executive Bonus Plan (the “Bonus Plan”), under
which you may receive an annual cash bonus (the “Bonus”). [Effective [DATE]],
the target amount of your Bonus (the “Target Cash Bonus”) will be [BONUS
TARGET], [which will be prorated for [YEAR] based on your target Bonus in effect
prior to such date][which will be prorated for [YEAR] based on your Start Date].
The actual amount of any Bonus, and your entitlement to the Bonus, will be
subject to the terms of the Bonus Plan.
c.[Sign-On Bonus. The Company will pay you a signing bonus of $[SIGN ON BONUS
AMOUNT] to be paid out in two equal installments of $[SIGN ON BONUS AMOUNT/2].
The first installment will be paid in cash on the first regular payroll date
following your Start Date (the "First Installment"). The second installment will
be paid in cash on the first regular payroll date following the one-year
anniversary of your Start Date (the "Second Installment"), in each case, subject
to your continued employment by the Company through the payment date. Both
installments will be subject to any required withholding and other authorized
deductions. If you voluntarily resign your employment with or you are terminated
for Cause (as defined in the Uber Technologies, Inc. 2019 Executive Severance
Plan, as amended, or any applicable successor plan (the “Severance Plan”) from
the Company before the one-year anniversary of your Start Date, you agree to
repay the full amount of the First Installment, less 8.33% for each full month
of continuous employment with the Company after your Start Date. If you
voluntarily resign your employment with or you are terminated for Cause from the
Company before the second anniversary of your Start Date, you will forfeit, and
you agree to repay, if applicable, the full amount of the Second Installment,
less 8.33% for each full month of continuous employment with the Company after
the one-year anniversary of your Start Date. Nothing herein should be construed
as a modification of your at-will employment relationship with Uber.]
d.Equity Refresh Grant. Subject to the approval of the Company’s Board of
Directors (or a duly constituted committee thereof), you will be eligible to
receive an annual equity refresh grant (each grant, an “Annual Equity Refresh
Grant”). Each Annual Equity Refresh Grant will be subject to the terms and
conditions set forth (i) in the Company’s 2019 Equity Incentive Plan, as
amended, or any applicable successor plan, and (ii) in the applicable award
agreement. Equity refresh awards are subject to manager and Company discretion,
based on your performance and the performance of the Company. The Company will
determine the amount of each Annual Equity Refresh Grant, and the applicable
vesting conditions, on an annual basis.
e.[New Hire RSU Grant. As soon as reasonably practicable after your Start Date,
and subject to the approval of the Company’s Board of Directors (or a duly
constituted committee thereof),
2





--------------------------------------------------------------------------------



the Company will grant you $[DOLLAR VALUE] in RSUs (the “New Hire RSU Grant”).
The RSUs will be converted to a number of shares at the date of grant in
accordance with the Company’s standard procedures. The New Hire RSU Grant will
be subject to a time-based vesting condition. The time-based vesting condition
will lapse with respect to 12/48 of such RSUs on the one-year anniversary of
your “Vesting Commencement Date” (which will be the 16th day of the month in
which your Start Date occurs), and thereafter, with respect to 1/48 of such RSUs
on each monthly anniversary of the Vesting Commencement Date, subject in each
case to your continued service through the applicable date (except as otherwise
provided herein). The New Hire RSU Grant will be substantially in a form
approved by the Company and will be subject to the terms and conditions set
forth in the Incentive Plan and in the applicable award agreement.]
f.[Relocation Expenses. In order to assist you in the relocation of your
principal residence to the [San Francisco Bay area], the Company will provide
you with up to $[DOLLAR AMOUNT] in relocation benefits in accordance with the
Company’s relocation policy.]
The foregoing provisions (a)-([c][e]) are subject to the terms and conditions of
any applicable plans and/or policies of the Company, as amended from time to
time. You agree to pay any income or other taxes that are required to be paid in
connection with your receipt of these benefits, except to the extent otherwise
provided in an applicable Company policy.
3.Paid Time Off and Employee Benefits.
You will be eligible for paid time off in accordance with the Company’s paid
time off policy generally available to similarly situated employees of the
Company, as it may be amended from time to time. You will also be eligible to
participate in the Company’s employee benefit plans that are generally available
to similarly situated employees of the Company, subject to the terms and
conditions of the applicable plans (as in effect from time to time) and to the
determinations of any person or committee administering such plans. The Company
reserves the right to amend or terminate its employee benefit plans at any time.
4.Business Expenses.
The Company will reimburse you for your necessary and reasonable business
expenses incurred in connection with performance of your duties. You must
promptly submit an itemized account of expenses and appropriate supporting
documentation, in accordance with the Company’s generally applicable policies.
5.Termination.
a.Employment at Will. Your employment will be “at will,” meaning that either you
or the Company are entitled to terminate your employment at any time and for any
reason, with or without cause or notice, notwithstanding any contrary
representations that may have been made to you. This Agreement will constitute
the full and complete understanding between you and the Company on the “at-will”
nature of your employment, which may be changed only in a writing signed by you
and a duly authorized Company officer.
b.Rights Upon Termination. Upon the termination of your employment for any
reason, you will be entitled to: (i) any accrued but unpaid salary through the
date of termination, (ii) any unreimbursed business expenses incurred through
the date of termination, in accordance with Section 4, and (iii) any vested
benefits under the Company’s employee benefit plans, in accordance with the
terms and conditions of such plans. You will be eligible to receive severance
benefits only to the extent
3





--------------------------------------------------------------------------------



provided under the Uber Technologies, Inc. 2019 Executive Severance Plan, as
amended, or any applicable successor plan (the “Severance Plan”). This Agreement
will be considered your “Participation Agreement” within the meaning of the
Severance Plan. For the avoidance of doubt, you consent to the change to your
base salary pursuant to the terms of this Agreement and you agree that such
change shall not constitute “Good Reason” for purposes of the Severance Plan.
6.[Pre-Employment Conditions.
This Agreement is contingent upon successful completion of a background check
(including checking employment references) and the following conditions and will
be null and void (whether or not you have already signed it) if the Company
notifies you that the background check was unsatisfactory or if any of the below
conditions is not satisfied. Unless and until all such steps have been
completed, the offer of employment embodied in this Agreement may be withdrawn
(in which case this Agreement will be null and void whether or not you have
already signed it) and you should not resign your current employment, otherwise
alter your employment status, or alter any personal circumstances in reliance on
such offer.
    a.    Confidentiality Agreement. This Agreement and your commencement of
employment are contingent upon the execution, and delivery to an officer of the
Company, of the Company’s Confidential Information and Invention Assignment
Agreement, a copy of which is enclosed as Attachment A for your review and
execution (the “Confidentiality Agreement”), prior to or on your Start Date.
    b.    Work Authorization. For purposes of federal immigration law, you will
be required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided within three (3) business days of your Start Date, or our employment
relationship with you may be terminated. This Agreement and any offer of
employment from the Company will be null and void if you are unable to begin
work at the Company within a reasonable amount of time (as determined by the
Company, in its sole discretion) due to work eligibility issues (e.g., if your
request for an employment visa is denied or if an employment visa cannot be
obtained within a reasonable amount of time) or export control licensure
requirements.
    c.    Alternative Dispute Resolution Agreement/Arbitration. This Agreement
and your commencement of employment is contingent upon the execution, and
delivery to an officer of the Company, of the Alternative Dispute Resolution
Agreement, a copy of which is enclosed as Attachment B for your review and
execution, prior to or on your Start Date. The Alternative Dispute Resolution
Agreement is governed by the Federal Arbitration Act (9 U.S.C. § 1 et seq.) and
is incorporated by reference into and is part of this Agreement. Therefore,
before signing this Agreement, please read the Alternative Dispute Resolution
Agreement carefully.
    d.    Restricted Parties Lists Verification. This Agreement and your
commencement of employment or continued employment with the Company are
contingent upon verification that you and, if applicable, your affiliated
entity/institution, do not appear on any of the Restricted Parties Lists
maintained by the U.S. Government that will prevent the Company from transacting
(including but not limited to financial transactions) or engaging in certain
types of activities with you, directly or indirectly.
    e.    Foreign National Employee - Export License Determination. If an export
control license is required in connection with your employment, this Agreement
is contingent upon receipt of the necessary export license and any similar
government approvals by the Company’s office where you are based. Your
employment may commence only following receipt of such export license and
governmental
4





--------------------------------------------------------------------------------



approvals and is conditioned upon your (a) maintaining your employment with the
Company, and (b) continued compliance with all conditions and limitations
imposed by such license. If for any reason such export license and governmental
approvals cannot be obtained within a commercially reasonable time from your
date of signature, this Agreement will be null and void. Additionally, should an
export license become necessary at any point following the commencement of your
employment, no export-controlled information or materials will be released to
you until such license and any similar government approvals are obtained. The
Company is not obligated to apply for any export license or other government
approval that may be required in connection with your employment, and the
Company cannot guarantee that any such license or similar approvals will be
granted, if sought.
f.    Timely Acceptance. The offer of employment embodied in this Agreement will
remain open until the close of business on [DATE]. If you do not indicate your
acceptance of the Company’s offer on the terms and conditions set forth in this
Agreement by signing, dating, and returning this Agreement no later than that
date, or if you do not begin employment on the Start Date, this Agreement will
be null and void.]
7.Successors.
a.Company’s Successors. The terms of this Agreement will be binding upon any
successor (whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation, or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” will include any successor to the Company’s business or assets
that becomes bound by this Agreement.
b.Your Successors. This Agreement and all of your rights hereunder will inure to
the benefit of, and be enforceable by, your personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.
8.Miscellaneous Provisions.
a.Modifications and Waivers. No provision of this Agreement will be modified,
waived, or discharged unless the modification, waiver or discharge is reflected
in a writing signed by you (or your authorized representative) and by an
authorized officer of the Company (other than you). No waiver by either party of
any breach of, or of compliance with, any condition or provision of this
Agreement by the other party will be considered a waiver of any other condition
or provision or of the same condition or provision at another time.
b.Whole Agreement. No other arrangements, agreements, representations, or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof. This Agreement and the
exhibits attached hereto contain the entire understanding of the parties with
respect to the subject matter hereof and supersede any prior agreements relating
to such subject matter (including any prior employment agreements) except the
confidentiality and invention assignment agreement previously entered into by
you and the Company, any alternative dispute resolution agreement previously
entered into by you and the Company (an “Alternative Dispute Resolution
Agreement”), any equity or equity-based award agreements, and the Company’s
Clawback Policy.
c.Choice of Law and Severability. This Section 7(c) does not apply to any
Alternative Dispute Resolution Agreement, and to the extent that this Section
7(c) conflicts with any effective Alternative Dispute Resolution Agreement, the
provisions contained in such Alternative Dispute
5





--------------------------------------------------------------------------------



Resolution Agreement control. Subject to the preceding sentence, this Agreement
otherwise shall be interpreted in accordance with the Laws of the State in which
you work/last worked, as set forth in Section 1(b), or as otherwise determined
from time to time in accordance with applicable Company policy without giving
effect to provisions governing the choice of Law, and if any provision of this
Agreement becomes or is deemed invalid, illegal, or unenforceable in any
applicable jurisdiction by reason of the scope, extent, or duration of its
coverage, then such provision shall be deemed amended to the minimum extent
necessary to conform to applicable law so as to be valid and enforceable or, if
such provision cannot be so amended without materially altering the intention of
the parties, then such provision shall be stricken and the remainder of this
Agreement shall continue in full force and effect. If any provision of this
Agreement is rendered illegal by any present or future statute, law, ordinance,
or regulation (collectively, the “Law”) then that provision shall be curtailed
or limited only to the minimum extent necessary to bring the provision into
compliance with the Law. All the other terms and provisions of this Agreement
shall continue in full force and effect without impairment or limitation.
d.No Assignment. This Agreement and all of your rights and obligations hereunder
are personal to you and may not be transferred or assigned by you at any time.
The Company may assign its rights under this Agreement only to any entity that
assumes the Company’s obligations hereunder in connection with any sale or
transfer of all or a substantial portion of the Company’s assets to such entity.
e.Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
f.Taxes; Section 409A. All forms of compensation paid to you by the Company,
including any payments made pursuant to this Agreement, are subject to reduction
(or payment by you, to the extent that additional amounts are required) to
reflect applicable withholding and payroll taxes and other applicable
deductions. You agree that the Company does not have a duty to design its
compensation policies in a manner that minimizes your tax liabilities, and you
will not make any claim against the Company related to tax liabilities arising
from your compensation. The payments and benefits under this Agreement are
intended, and will be construed, to be exempt from or comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”); provided,
however, that nothing in this Agreement shall be construed or interpreted to
transfer any liability for any tax (including a tax or penalty due as a result
of a failure to comply with Section 409A) from you to the Company or to any
other entity or person. Any payment to you under this Agreement that is subject
to Section 409A and that is contingent on a termination of employment is
contingent on a “separation from service” within the meaning of Section 409A.
If, upon separation from service, you are a “specified employee” within the
meaning of Section 409A, any payment under this Agreement that is subject to
Section 409A and triggered by a separation from service that would otherwise be
paid within six months after your separation from service will instead be paid
in the seventh month following your separation from service or, if earlier, upon
your death (to the extent required by Section 409A(a)(2)(B)(i)). Any taxable
reimbursement due under the terms of this Agreement shall be paid no later than
December 31 of the year after the year in which the expense is incurred, and all
taxable reimbursements and in-kind benefits shall be provided in accordance with
Section 1.409A-3(i)(1)(iv) of the regulations under Section 409A. The parties
agree that if necessary to avoid non-compliance with Section 409A, they will
cooperate in good faith to modify the terms of this Agreement or any applicable
equity award; provided, that such modification shall endeavor to maintain the
economic intent of this Agreement or any such equity award.
To indicate your acceptance of the terms and conditions of this Agreement,
please sign and date this Agreement in the space provided below and return it to
me.
6





--------------------------------------------------------------------------------



ACCEPTED AND AGREED:

Signed:
[FIRST NAME, LAST NAME]
[FIRST NAME, LAST NAME]


[TITLE]
Uber Technologies, Inc.
Date:Date:

7



